Order entered October 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01101-CV

                  IN THE INTEREST OF T.A.S. AND C.W.S., CHILDREN

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-13-2197

                                            ORDER
       This is an accelerated appeal. Appellant’s brief was due October 11, 2015. On October

13, 2015, we notified appellant the time for filing her brief had expired. We instructed her to

file, within ten days, her brief and a proper motion to extend time for filing said brief. To date,

no brief or motion has been filed.

       We ORDER appellant to file, on or before November 2, 2015, her brief and a proper

motion to extend time to file her brief. If appellant fails to file her brief and a proper motion by

November 2, 2015, this appeal will be dismissed without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).



                                                       /s/   MOLLY FRANCIS
                                                             PRESIDING JUSTICE